DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
This Office action is based on the 16/427,443 application filed 05/31/2019.  Examiner acknowledges the reply filed 12/18/2020.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 19 and all claims depending therefrom are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the 
Regarding claim 1, the new matter is “a first valve movable between an open and a closed position, wherein the first valve is configured to be moved by a reduced pressure transmitted from the tissue site to the first valve”.
Regarding claim 19, the new matter is “a first valve configured to be moved between an open position and a closed position by a reduced pressure transmitted from the tissue site to the first valve”.
Specifically, the original disclosure lacks a description of the first valve being movable, or configured to be moved, by a reduced pressure transmitted from the tissue site to the first valve”. The specification discloses that the first and second valves are “operable to be activated based on a presence of reduced pressure” (see specification at paras [0004], [0006], [0007]; see also paras [0047], [0048] and [0050]). The specification further discloses that the first valve is “activated, or changes flow status, i.e., moves from the open position to the closed position or vice versa, based on a presence or absence of reduced pressure at the first valve 118” (see para [0026]; see also paras [0027]-[0028] describing the second valve in the same manner). However, this disclosure does not provide support for the first valve being “moved by” the reduced pressure transmitted from the tissue site to the first valve. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 7 and 17-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Blott et al (U.S. Pub. 2008/0294127 A1, hereinafter “Blott”) in view of Adahan (U.S. Pub. 2007/0179460 A1, hereinafter “Adahan”).
Regarding claims 1-3, Blott discloses an apparatus for managing a liquid flow associated with a tissue site (i.e., an apparatus 1 that interfaces with a tissue site 5 to deliver liquid from a reservoir 12 and provide suction using a peristaltic pump 18; see also Fig. 1 and para [0531]), the apparatus comprising: 

a second valve (the other of 19 or 20; see para [0538)) movable between an open position and a closed position; and 
wherein the first valve is configured to be in the open position when the second valve is in the closed position, and wherein the first valve is configured to be in the closed position when the second valve is in the open position (see para [0538] disclosing that when the first valve is open, the second valve is closed, and vice versa).
It is noted that Blott does not appear to disclose that the first and second valves are configured to be moved by a reduced pressure transmitted from the tissue site to the first and second valves, respectively, in the specific manner recited in claims 2-3.
However, such a configuration was known at the time of the invention. For example, Adahan discloses an apparatus for managing a liquid flow associated with a tissue site, the apparatus having a valve 35 movable between an open position and a closed position, and is moved by reduced pressure transmitted from the tissue site to the first valve; specifically, the valve moves from its open position to a closed position in the absence of a reduced pressure at the first valve (see para [0091] disclosing that the valve is opened when a negative pressure is present at the tissue site, and then urged closed in the absence of negative pressure at the tissue site).
A skilled artisan would have found it obvious at the time of the invention to modify the first valve according to the teaching in Adahan, so that the first valve is able to admit fluid into the wound based on the pressure provided at the tissue site. 

Regarding claim 4, Blott discloses a reservoir, in the form of an inlet manifold (see para [0138] disposed in fluid communication between the first valve and the second valve, the reservoir configured to contain a liquid when one of the first valve or second valve is in the closed position (i.e., the inlet manifold is located at the dressing of the tissue site such that the manifold is located between the first and second valves, since the first and second valves are used to deliver fluid into the manifold).
Regarding claim 7, Blott discloses at least one pressure reduced conduit 6 (Fig. 1) which is configured to transmit reduced pressure from the tissue site to the first and second valves (i.e., Blott discloses in para [0583] that each valve may be connected to a conduit 6, and a skilled artisan would recognize that such conduit(s) is/are configured to have a reduced pressure when a negative pressure is present at the wound site to which the conduit(s) is/are attached).
Regarding claim 17, the limitation “the reduced pressure is received by the first valve and second valve” is interpreted to be an intended use limitation of the first and second valves, since the claim recites an apparatus and does not recite a reduced 
Regarding claim 18, Blott discloses that the reservoir has a volumetric capacity (i.e., any reservoir per se has a volumetric capacity defined as the maximum amount of volume that the reservoir can contain), and that the capacity corresponds to a medicinal dosage (i.e., the reservoir holds fluid that can perform a medicinal function, e.g., a cleansing fluid in reservoir 12 for cleaning the wound) in response to the second valve moving to the open position (i.e., moving the second valve causes the fluid to flow through the conduit 6, 7 from the reservoir 12; see Fig. 1).
Regarding claim 19, Blott discloses an apparatus for managing a liquid flow associated with a tissue site (i.e., an apparatus 1 that interfaces with a tissue site 5 to deliver liquid from a reservoir 12 and provide suction using a peristaltic pump 18; see also Fig. 1 and para [0531]), the apparatus comprising: 
a first valve 16 (Fig. 1) movable between an open position and a closed position; 
a second valve 14 (Fig. 1) movable between an open position and a closed position;
a reservoir fluidly coupled in series between the first valve and the second valve (i.e., illustrated by the path connecting the valves 14 and 16);
wherein the reservoir is configured to receive a liquid from a liquid source through the first valve when the first valve is in the open position (i.e., a recirculation 
wherein the first valve is configured to be in the open position when the second valve is in the closed position, and wherein the first valve is configured to be in the closed position when the second valve is in the open position (i.e., there appears to be no structure preventing this intended use from occurring, as the first and second valves can be independently operated at will);
It is noted that Blott does not appear to disclose that the first and second valves are configured to be moved by a reduced pressure transmitted from the tissue site to the first valve and second valves, respectively.
However, such a configuration was known at the time of the invention. For example, Adahan discloses an apparatus for managing a liquid flow associated with a tissue site, the apparatus having a valve 35 movable between an open position and a closed position, and is moved by reduced pressure transmitted from the tissue site to the first valve; specifically, the valve moves from its open position to a closed position in the absence of a reduced pressure at the first valve (see para [0091] disclosing that the valve is opened when a negative pressure is present at the tissue site, and then urged closed in the absence of negative pressure at the tissue site).
A skilled artisan would have found it obvious at the time of the invention to modify the first valve according to the teaching in Adahan, so that the first valve is able to admit fluid into the wound based on the pressure provided at the tissue site. 
.

Claims 8-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Blott et al (U.S. Pub. 2008/0294127 A1) in view of Adahan (U.S. Pub. 2007/0179460 A1), further in view of Lo et al (U.S. Pub. 2007/0278155 A1, hereinafter “Lo”).
Regarding claims 8-9, Blott discloses the reduced-pressure conduit 6 (as described above with respect to claim 7), and further disclosing a sheet to partially form the reservoir and the pressure-reduced reservoir (see para [0280]; a sheet may form inlet or off-take tubes, recirculation tubes and bags filled with irrigant fluid; thus, the sheet may form the reduced-pressure conduit 6 and the reservoir 12 filled with fluid). 
However, Blott does not appear to disclose that the reduced-pressure conduit and the reservoir are at least partially formed by a first sheet and a second sheet coupled thereto in an abutting fashion, or by welding (as per claim 9).

A skilled artisan would have found it obvious at the time of the invention to modify the invention of Blott in view of Adahan, according to the teaching in Lo, so as to form the reservoir and reduced-pressure conduit from a first and second sheet that are welded together in an abutting fashion, as a well-known way to form a fluid path with a reasonable expectation of success in preventing leaks in an economical and readily producible manner (see Lo at para [0023]).

Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Blott et al (U.S. Pub. 2008/0294127 A1) in view of Adahan (U.S. Pub. 2007/0179460 A1), further in view of Dinh (U.S. Pat. 5,333,470, hereinafter “Dinh”).
Regarding claim 16, it is noted that the invention of Blott in view of Adahan does not appear to disclose that the first valve and the second valve are pilot-actuated valves.
Dinh teaches the conventionality of a valve system in which pilot-actuated valves are used (see col. 5, lines 54-67).
A skilled artisan would have found it obvious at the time of the invention to modify the valves in Blott in view of Adahan to be pilot-actuated valves, based on the teaching in Dinh that pilot-actuated valves are conventional, inexpensive valve types (see Dinh at col. 2, lines 60-63) and would have led to a predictable degree of success when there is sufficient pressure across the valve to actuate it (see Dinh at col. 5, lines 54-57), .

Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Blott et al (U.S. Pub. 2008/0294127 A1) in view of Adahan (U.S. Pub. 2007/0179460 A1), further in view of Faiella (U.S. Pat. 4,414,760, hereinafter “Faiella”).
Regarding claim 20, the invention of Blott in view of Adahan does not appear to disclose that the first valve includes a foam member configured to compress under the application of negative pressure to move the first valve from the closed position to the open position.
Faiella discloses a valve that includes a foam member that compresses under the application of negative pressure to move the first valve from a closed to an open position (i.e., a valve includes a foam member 32 and a flap 27 such that the flap 27 opens when the foam is compressed, as shown in Fig. 3; the foam is understood to be able to be compressed under negative pressure).
A skilled artisan would have found it obvious at the time of the invention to modify the first valve to include a foam member configured to compress under the application of negative pressure, in order to allow the valve to close again (as by re-expansion of the foam) when desired.


Allowable Subject Matter
Claims 5, 6 and 10-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
	Examiner notes that claim 6 was not addressed in the previous Office action. As a courtesy to Applicant, this action has been made NON-FINAL. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J MEDWAY whose telephone number is (571)270-3656.  The examiner can normally be reached on Monday through Friday, 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT J MEDWAY/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        03/04/2021